Citation Nr: 1539067	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the adjustment in the rate of the appellant's death pension effective August 1, 2007, due to her receipt of previously unreported income was properly calculated.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to March 1946.  He died in March 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which adjusted the rate of the appellant's death pension effective February 1, 2007, based on the discovery of previously unreported countable income.

In July 2012, the appellant and her son testified at a videoconference hearing from the VA Regional Office (RO) in Portland, Oregon, before a Decision Review Officer sitting at the St. Paul Pension Management Center.

The Board previously remanded this claim in December 2014 for additional development, and it now returns for further appellate review.

The appellant's paper claims folder, Virtual VA file, and Veterans Benefits Management System (VBMS) file have been reviewed.



FINDING OF FACT

The amount of the appellant's death pension payments from August 1, 2007, to December 31, 2009 was correct based on calculations subtracting the number of her substantiated, unreimbursed medical expenses from her countable income.


CONCLUSION OF LAW

The amount upon which payment of the appellant's death pension from August 1, 2007, to December 31, 2009, was based was correctly calculated.  38 U.S.C.A. §§ 1503, 1521, 1541, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b).  

Here, the Board relies on income and expense figures supplied by the appellant, and the application of the law to the undisputed facts regarding the appellant's income and expenses is dispositive of the claim.  Therefore, no further discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

In addition, pursuant to the directives of the December 2014 remand, the Pension Management Center conducted an audit of the appellant's pension payments, and undertook the necessary action with respect to clarifying her representation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions)

II.  Calculation of Pension Benefits

Death pension is available to the surviving spouse of a veteran because of a nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4) , 3.23(a)(5), (d)(5) (2015).

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 ; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a);  38 C.F.R. § 3.271(a).  Benefits from the Social Security Administration (SSA) are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Paid medical expenses in excess of five percent of the applicable MAPR may be deducted from an individual's income for the same 12-month period. 38 C.F.R. § 3.272(g)(2)(iii) .

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. 
§ 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271(a)(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  See 38 C.F.R. § 3.273(c) (2015).

The February 2012 determination on appeal reduced the appellant's benefit rate for the period from August 1, 2007, through 2009, based on the discovery of previously unreported countable income from an IRA account.  The claimant subsequently submitted IRA account statements reflecting withdrawals of $1,000.00 in July 2007, $1,000.00 in November 2007, $2,000.00 in February 2008, $1,000.00 in November 2008, and $3,000.00 in January 2009.

The Board incorporates by reference the reasons and bases of the March 2015 supplemental statement of the case, which discuss the calculation of the appellant's monthly pension benefits based not only on her IRA income, but additional factors which she has not contested, including Social Security income, interest income, and medical expense offsets.  Therefore, the Board's analysis will be limited to a brief discussion of the previously unreported IRA payments at issue.

As noted above, the level of the appellant's pension payments is based in part on her level of countable income.  Because these IRA payments were not previously reported to VA, the appellant's pension payments for those periods had to be reduced retroactively.  In this case, the first IRA payment occurred in July 2007, and therefore the appellant's pension payments were reduced starting in August 1, 2007.  A recent audit of the appellant's account indicates that she was actually paid $527.00 a month from August 2007 through November 2007.  However, when her previously unreported IRA income is included, the audit indicates that the correct rate was only $485.00 a month.  

In December 2007 and January 2008, the appellant was actually paid at a rate of $536.00 a month.  However, when her previously reported IRA income (from both July 2007 and November 2007, utilizing the appropriate 12-month annualization) is included, the audit indicates that the correct rate was only $411.00 a month.

From March 2008 through November 2008, the appellant was actually paid at a rate of $624.00 a month.  However, when her previously reported IRA income (from July 2007, November 2007, and February 2008) is included, the audit indicates that the correct rate was only $302.00 a month.

From December 2008 through February 2009, the appellant was actually paid at a rate of $653.00 a month.  However, when her previously reported IRA income (from February 2008, November 2008, and January 2009) is included, the audit indicates that the correct rate was only $407.00 a month for December 2008 and January 2009, and $172.00 for February 2009.

In essence, during the period on appeal, the money actually received by the appellant exceeded the amount she was entitled to as a result of the previously unreported IRA payments, resulting in the overpayment of $4,965.00 assessed in February 2012.

In order to recoup the overpaid benefits, VA withheld a portion of the pension payments the appellant subsequently received.  For example, the audit reflects that from March 2013 through November 2013, she was due payments of $567.00 a month.  However, the amount actually received was $488.00 due to the recoupment.

The audit further reflects that, as of the end of December 2014, the total amount of money paid to the appellant exceeded the amount that she was actually due by $86.00.  This overpayment was previously assessed to the appellant in April 2009, and the audit reflects that she paid that money back to VA in May 2009.  As a result, the appellant owed no money to VA as of the end of 2014.

Based on the above findings, the Board concludes that the reduction of the appellant's death pension for the period from August 1, 2007, through the end of 2009 was proper.


ORDER

The adjustment in the rate of the appellant's death pension effective February 1, 2007, is affirmed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


